Citation Nr: 0738659	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  04-42 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to July 
1999.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, which denied service connection for asthma 
and continued 10 percent evaluations for plantar 
fascitis/verruca plantaris and degenerative joint 
disease/herniated nucleus pulposus.

The veteran submitted a notice of disagreement (NOD) with the 
January 2003 rating decision.  An October 2004 rating 
decision granted service connection for asthma, evaluated as 
noncompensable.  A January 2005 rating decision granted an 
increased initial evaluation of 10 percent for asthma.  The 
veteran expressed disagreement with this evaluation.  A 
statement of the case (SOC) was issued to the veteran in 
December 2005, and she was provided notice of the need to 
submit a timely Form 9 (substantive appeal) in order to 
perfect her appeal.

The record reflects that the veteran has not submitted a 
substantive appeal in regard to the issue of entitlement to a 
higher initial evaluation for asthma, and it has not been 
certified as being on appeal.  Therefore, the appeal is not 
perfected and the Board will not consider this issue.  38 
C.F.R. § 20.200 (2007) (appeal consists of a timely filed 
notice of disagreement and, after issuance of a statement of 
the case, a substantive appeal).

In a September 2005 statement, the veteran wrote that she was 
satisfied with the 10 percent evaluation assigned for plantar 
fascitis/verruca plantaris and wished to withdraw her appeal 
regarding that claim.  Thus, this issue has been withdrawn 
from appellate consideration and will not be discussed below.  
38 C.F.R. § 20.204.

In May 2006 the veteran testified before the undersigned 
sitting at the San Antonio satellite office of the RO (Travel 
Board hearing).  A transcript of that hearing is of record. 

In a January 2007 decision, the Board remanded this issue for 
additional development.


FINDING OF FACT

The veteran's low back disability is manifested by forward 
flexion to 87 degrees, extension to 26 degrees, lateral 
rotation and bending to 30 degrees in each direction with no 
additional limitation due to functional factors without 
muscle spasm, neurologic impairment, or incapacitating 
episodes.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 10 
percent for a low back disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5292, 5293, 5295 (2002 & 2003); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2007).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In a letter dated December 2005, the AOJ informed the veteran 
of the evidence needed to substantiate the claim, what 
medical or other evidence she was responsible for obtaining, 
and what evidence VA would undertake to obtain.  The letter 
told the veteran that she should send VA any evidence in her 
possession that pertained to her claim.  This notice served 
to inform her of the need to submit relevant evidence in her 
possession.

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
        
In the present appeal, service connection has been granted, 
hence the first three elements of Dingess notice are 
satisfied.  The veteran did not receive notice about the 
evidence needed to establish a rating or notice regarding an 
effective date until an April 2006 letter.  Since the claim 
for an increased rating is being denied, no rating or 
effective dates is being assigned.  She is, therefore, not 
prejudiced by the inferred notice on these elements.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

There was a timing deficiency with the December 2005 letter, 
because it was provided after the initial evaluation.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The 
timing deficiency was cured by the re-adjudication of the 
claim after the notice was provided.  Id.

VA has thereby met its obligations to notify the veteran of 
the medical and other evidence needed to substantiate her 
claim and of what evidence she is responsible for obtaining.  
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The duty to assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.  

The veteran has not reported any missing VA or private 
medical records that need to be obtained, and the Board is 
not aware of any such records.  Nor is the Board aware of any 
additional evidence that could assist the veteran in 
substantiating her claim.

The veteran also underwent VA examinations in September 1999, 
December 2002 and May 2005.  Per the January 2007 remand 
instructions, the veteran also underwent a VA examination in 
February 2007.
 
Therefore, the facts relevant to the veteran's claims have 
been properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  See Wensch v. Principi, 15 Vet App 
362 (2001); see also 38 U.S.C.A. §5103A(a)(2) (Secretary not 
required to provide assistance "if no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim").


Applicable law and regulations

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2.  In a claim for 
increase, the most recent evidence is given precedence over 
past examinations.  Bowling v. Principi, 15 Vet. App. 1, 10 
(2001); Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Staged ratings are appropriate for an increased rating claim 
when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  The relevant temporal focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  If VA's adjudication of an increased 
rating claim is lengthy, a claimant may experience multiple 
distinct degrees of disability that would result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision on that claim is made.  
Thus, VA's determination of the "present level" of a 
disability may result in a conclusion that the disability has 
undergone varying and distinct levels of severity throughout 
the entire time period the increased rating claim has been 
pending.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2007).   

Factual Background

In December 2002 the veteran underwent a VA examination for 
her spine.  She reported flare-ups 2 to 5 days a week that 
consisted of soreness and decreased mobility of the low back.  
On examination, she was tender to palpitation at the L5-S1.  
No spasm was indicated.  Forward flexion was 0 to 90 degrees, 
extension was 0 to 25 degrees and side bending, bilaterally, 
was 0 to 25 degrees.  Bilateral rotation was 0 to 30 degrees.  
A lower extremity vascular neuorlogic examination was 
symmetric, intact and without deficit.  The diagnosis was 
degenerative intervertebral disk disease at L5-S1 without 
radiculopathy.

In May 2005 the veteran again underwent a VA examination for 
her back.  The veteran reported bi-weekly localized low back 
pain without radiation, numbness or tingling of the lower 
extremities.  She reported muscle spasms and significant 
flare ups three weeks ago.  The veteran stated that he was 
told that her job in the print forms department of a school 
district was going to be eliminated so she decided to stay 
home with her child without seeking future employment.  She 
stated that she was currently a housewife.  

On examination, palpitation of the lumbar spine was 
nontender.  There was no spasm, pain, tenderness to 
palpitation or increased muscular tension noted on digital 
palmar palpitation.  Forward flexion was 0 to 90 degrees with 
flattening of the lumbar segments and return on extension of 
0 to 35 degrees.  Bilateral side bending and rotation was 0 
to 30 degrees.  The examiner stated that the range of motion 
was not limited by pain, fatigue, weakness or lack of 
endurance following repetitive use.  

There was no limitation of movement, protective posture, arc 
pain motion or anklyosis.  A lower extremity vascular 
neurologic examination was symmetric, intact without deficit 
and had normal findings.  X-rays revealed minimal 
degenerative changes involving the disks between L5-S1.  The 
diagnosis was spondylosis, lumbar spine without 
radiculopathy.  The examiner stated that he did not believe 
that the veteran's pain significantly limited her functional 
ability of each joint during flare-ups or with repetitive 
use.  

At her May 2006 hearing, the veteran testified that her back 
constantly hurt and the pain radiated.

In a June 2006 letter, a former coworker recalled the veteran 
missing quite a bit of work during her last years at the 
school district's print shop.  She stated that the veteran 
was constantly complaining about the pain of her lower back.

In a June 2006 letter, the veteran stated that she had missed 
137 hours of work at the school district from October 2002 to 
August 2003.

In February 2007 the veteran underwent a VA neurology 
examination.  On examination she was in no distress as her 
cranial nerves were normal.  A motor examination revealed 5/5 
strength throughout and her reflexes were in the 2+ in the 
upper and lower extremities.  Sensory testing was normal 
throughout.  A back examination revealed some diffuse low 
back tenderness to palpation.  The diagnosis was degenerative 
disc disease of the lumbar spine with a normal neurological 
examination.  The examiner did not find any evidence of 
radicular neuropathy.

Also in February 2007, the veteran underwent a VA orthopedic 
examination for her back.  She reported chronic and 
continuous low back pain with occasional radiation without 
numbness or tingling into the left lower extremity.  Her 
treatment was self-directed with occasional activity 
modifications such as avoidance of homemaking activities that 
caused pain or particularly bothered her.  She reported that 
3 or 4 times a month she had pain that flared up.  On 
examination there was no specific paraspinal tenderness or 
spasm noted.  There was no evidence of palpable listhesis or 
scoliotic deformity.  

The veteran had forward flexion of 0 to 87 degrees limited by 
pain at the extreme of flexion.  Extension was 0 to 26 
degrees limited by pain at the extreme.  Left and right 
flexion and rotation was 0 to 30 degrees bilaterally.  After 
repetitive testing, the veteran did not report an increase in 
pain or weakness.  Pain had the largest functional impact.  
The veteran denied lack of endurance, fatigability or 
incoordintation.  The veteran's range of motion testing did 
not change after repetitive testing.  

The diagnosis was spondylosis of the lumbar spine with 
degenerative disc disease.  The examiner stated that the 
veteran was a homemaker and that in the course of a week she 
was able to perform her duties at home to maintain her 
household without difficulty.  The examiner concluded that 
because the veteran was a homemaker, he was unable to state 
that the veteran had missed days of work due to her back.

Analysis

The veteran's back disability has been rated under the 
provisions of old Diagnostic Codes 5293, pertaining to 
intervertebral disc disease.

The applicable rating criteria for intervertebral disc 
disease were amended effective September 23, 2002.  See 67 
Fed. Reg. 54,345-54,349 (Aug. 22, 2002) (codified at 38 
C.F.R. § 4.71a, Diagnostic Codes 5293 (2003)).  Effective 
September 26, 2003 the rating criteria applicable to the 
diseases and injuries of the spine under 38 C.F.R. § 4.71a, 
were again amended by VA, including the criteria for rating 
intervertebral disc syndrome.  See 68 Fed. Reg. 51,454 
(August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2007)).

The former provisions of Diagnostic Code 5293, in effect 
before September 23, 2002, provided criteria for evaluating 
intervertebral disc disease.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).

Under the pre-September 23, 2002 version of Diagnostic Code 
5293, intervertebral disc disease, a noncompensable 
evaluation is assigned for postoperative, cured 
intervertebral disc disease, a 10 percent evaluation is 
assigned for mild intervertebral disc disease, a 20 percent 
rating is assigned for intervertebral disc syndrome which is 
moderate with recurring attacks, a 40 percent rating is 
warranted for intervertebral disc syndrome that is severely 
disabling with recurring attacks and intermittent relief, and 
a 60 percent evaluation is assigned for intervertebral disc 
disease which is pronounced with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of diseased 
disc, little intermittent relief.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293.

Under the revised provisions of Diagnostic Code 5293, 
intervertebral disc syndrome (preoperatively or 
postoperatively) is evaluated either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

A 60 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least six weeks during the past 12 months; a 40 percent 
evaluation is assigned for intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
four weeks but less than six weeks during the past 12 months; 
a 20 percent evaluation is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least two weeks but less than four weeks during the 
past 12 months; and a 10 percent evaluation is assigned for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).

For purposes of evaluations under Diagnostic Code 5293, 
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003), 
Note 1. 

When evaluating on the basis of chronic manifestations, 
orthopedic disabilities are evaluated using evaluation 
criteria for the most appropriate orthopedic diagnostic code 
or codes.  Neurologic disabilities are evaluated separately 
using evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  38 C.F.R. § 4.71a, Diagnostic Code 
5293 (2003), Note 2.

As of September 2003, the criteria for evaluating diseases of 
the spine are as follows, in pertinent part:

A 10 percent evaluation will be assigned 
for forward flexion of the cervical spine 
greater than 30 degrees but not greater 
than 40 degrees; or, combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height.

A 20 percent evaluation is assigned for 
forward flexion of the cervical spine 
greater than 15 degrees but not greater 
than 30 degrees; or, the combined range 
of motion of the cervical spine not 
greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.

A 30 percent rating is assigned for 
forward flexion of the cervical spine to 
15 degrees or less; or, favorable 
ankylosis of the entire cervical spine.

A 40 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
cervical spine.

A 100 percent evaluation will be assigned 
for unfavorable ankylosis of the entire 
spine.  
38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.

There are separate rating criteria for evaluating 
intervertebral disc syndrome under the new rating criteria, 
effective September 26, 2003.  These were unchanged from the 
2002 criteria except that the diagnostic code number changed. 

The old rating criteria did not define normal ranges of 
motion.  The new criteria define normal forward flexion of 
the cervical spine as being from zero to 45 degrees; 
extension as from zero to 45 degrees; left and right lateral 
flexion as from zero to 45 degrees, and left and right 
lateral rotation as from zero to 80 degrees.  The normal 
combined range of motion of the cervical spine is 340 
degrees.  38 C.F.R. § 4.71a, Note (2) to the General Rating 
Formula for Diseases and Injuries of the Spine (2007). 

Because the rating criteria changed during the pendency of 
the veteran's appeal, the question arises as to which set of 
rating criteria applies.  See Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); see also VAOPGCPREC 7-2003. 
"[C]ongressional enactments and administrative rules will not 
be construed to have retroactive effect unless their language 
requires this result."  Landgraf v. USI Film Prods., 511 U.S. 
244, 272 (1994) (quoting Bowen v. Georgetown Univ. Hosp., 488 
U.S. 204, 208 (1988)); Dyment v. Principi, 287 F.3d 1377, 
1385 (Fed. Cir. 2002), and Bernklau v. Principi, 291 F.3d 
795, 804 (Fed. Cir. 2002).  The Court has held that the law 
"precludes an effective date earlier than the effective date 
of the liberalizing...regulation," but the Board must, 
nonetheless, still adjudicate whether a claimant "would 
receive a more favorable outcome, i.e., something more than a 
denial of benefits, under the prior law and regulation."  
DeSousa v. Gober, 10 Vet. App. 461, 467 (1997).

VA's General Counsel has held that a liberalizing law would 
generally not have prohibited retroactive effects.  If the 
veteran could receive a higher evaluation under the new 
criteria, the effect of the change would be liberalizing.  
Therefore, the Board will consider the claim under the old 
rating criteria for the entire period of the appeal, and the 
new criteria from the effective date of the revisions. 

Consideration of the former rating criteria for rating back 
disabilities.

The February 2007 VA examination revealed none of the 
findings needed for a higher rating under Diagnostic Codes 
5292, 5293 or 5295.  The veteran did not have a moderate 
limitation of motion as the veteran had most of the normal 
ranges of extension, lateral bending and rotation and forward 
flexion.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court held 
that for disabilities evaluated on the basis of limitation of 
motion, VA was required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2007), pertaining to functional impairment.

The Court instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, or incoordination.  Such inquiry was not 
to be limited to muscles or nerves.  These determinations 
were, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  The Board has 
considered whether the provisions of 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 may provide a basis for an increased evaluation.  
See also DeLuca v. Brown, 8 Vet. App. at 206.

In this case, additional limitation of motion due to 
functional factors has not been shown.  The February 2007 
examiner noted that the veteran denied lack of endurance, 
fatigability or incoordintation and her range of motion 
testing did not change after repetitive movement.  She was 
also found to have normal muscle strength.  

While pain was noted, such pain only limited motion beyond 87 
degrees of flexion, and 30 degrees of lateral bending and 
rotation.  The veteran reported her subjective assessment 
that motion would be further limited during flare-ups, but 
the record does not document any flare-ups.  Therefore, a 
higher evaluation on the basis of the DeLuca factors is not 
warranted.  38 C.F.R. §§ 4.40, 4.45, 4.59.

There are no indications of moderate intervertebral disc 
syndrome, inasmuch as testing has shown no nerve involvement 
and no neurologic impairment has been reported.  

A higher rating is not warranted under Diagnostic Code 5295, 
because the back was found to have a normal appearance, 
belying a finding that there was listing of the entire spine.  
As just discussed, marked limitation of forward bending was 
also not demonstrated.  Therefore, the veteran's low back 
disability does not warrant an evaluation in excess of 10 
percent under these diagnostic codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292, 5293, 5295 (2002). 

The medical evidence does not indicate vertebral fracture or 
ankylosis and a higher evaluation under the old diagnostic 
codes evaluating these disabilities is not warranted.  38 
C.F.R. § 4.71a, Diagnostic Codes 5285, 5286, 5289 (2002).  

Consideration of the revised criteria for rating back 
disabilities

The record contains no evidence that the veteran has been 
prescribed bed rest.  She has reported no such episodes and 
the examinations and treatment records do not show doctor 
prescribed bed rest; hence, an increased rating would not be 
warranted on the basis of the first of the new bases for 
rating intervertebral disc disease.

There is no evidence that the veteran has had incapacitating 
episodes having a total duration of at least two weeks but 
less than four weeks during the past 12 months.  The February 
2007 VA examination reported no incapacitating episodes.

Additionally, a higher rating of 20 percent under the General 
Rating Formula for Diseases and Injuries of the Spine 
requires forward flexion of the thoracolumbar spine 15 
degrees but not greater than 30 degrees; or, the combined 
range of motion of the cervical spine not greater than 170 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  38 
C.F.R. § 4.71a Diagnostic Code 5237 (2007).  

At the February 2007 VA examination the veteran had forward 
flexion from 0 to 87 degrees with no evidence of palpable 
listhesis or scoliotic deformity.  Thus, a 20 percent 
disability rating is not warranted under the General Rating 
Formula for Diseases and Injuries of the Spine.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243 (2007).  

As noted, there has been no showing of additional limitation 
due to functional factors.  38 C.F.R. §§ 4.40, 4.45, 4.59. 

Although the veteran has reported radiating pain, the 
February 2007 neurological VA examiner found no evidence of 
radicular neuropathy as the veteran had a normal neurology 
examination.  Because the medical evidence is to the effect 
that the veteran does not have a neurologic impairment, a 
separate rating on that basis is not warranted.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235 to 5243, Note (1).

Marked interference with employment as a result of the 
veteran's back injury has not been shown.  While she 
reportedly did miss somewhat more than three weeks of work, 
or 137 hours, in the 10 months before she left her job to 
become a full time homemaker, this was not specifically 
attributed to her back disability.  Given the repeated 
findings of a nearly normal range of motion with little if 
any functional or neurologic impairment, the evidence is 
against a finding that the back disability would cause marked 
interference with employment.  

At her February 2007 VA examination, the examiner stated that 
the veteran was a homemaker and that in the course of a week 
she was able to perform her duties at home to maintain her 
household without difficulty.  Further, the veteran's back 
disability has not required any periods of recent 
hospitalization.  Therefore, referral for an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321.

The Board concludes that the preponderance of the evidence is 
against a rating in excess of 10 percent.  38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-
57 (1990); 38 C.F.R. §§ 4.7, 4.21 (2006). 


ORDER


Entitlement to an increased evaluation for a low back 
disability, currently evaluated as 10 percent disabling is 
denied.


____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


